

Exhibit 10.3
SC:S4:2009
Transfer Contract


Contract No.[MSL09092901-1]


This transfer contract was signed by the following parties on November 4, 2009
in Shanghai.
 
(1)
Zhumadian Zhongpin Food Co., Ltd, registered address is Industrial Concentration
Area, Suiping County, Zhumadian City, Henan Province, Postcode: ________, Tel:,
0374-6219316, Fax 0374-6219316 (“Transferor”): and

 
(2)
De Lage Landen (China) Co., Ltd. registered address Room 1105, AZIA Center,
No.1233 Lujiazui Ring Road，Shanghai Pudong, Postcode 200120，Tel 021-68889696，Fax
021-68881530（“Transferee”）.

 
Whereas:
 
1. Transferor and vendors ("Vendor") of the equipment set out in Appendix One
("Equipment") signed a sales contract (collectively, the "Sales Contract") in
respect of the Equipment, (the transferor should provide the sales contracts and
copies of equipment invoices vendors issued to the lessee based on the request
of the transferee, and provide the original version of the sales contracts and
equipment invoices for verification in accordance with the requirements of the
transferee);
 
2. Vendor delivered the equipment to the transferor in year [2008];


3. Transferor agrees to sell the equipment to the transferee, the transferee
agrees to lease the equipment to the transferor at the same time, and entered a
financial leasing agreement (the "Leasing Agreement") with the transferor in
respect of financing leasing of equipment, the contract number is [MSL09092901];
 
Therefore, through friendly consultation the two sides signed the following
provisions:


1. Transferor agreed to sell the Equipment to the transferee, the transferee
agreed to purchase the Equipment from the transferor.


2. Transferee agreed to pay for the Equipment at the purchase price of RMB
[41,000,000.00] ("Purchase Price") to the transferor in accordance with this
contract, to obtain ownership of the Equipment and all other interests, and at
the same time lease out the Equipment to the transferor for use.


3. Since the transferee paid the purchase price to the transferor or the account
designated in written by the transferor in accordance with the provisions of
this contract, the ownership of the Equipment and all other interests is
transferred to the transferee unconditionally and irrevocably. Both sides
unanimous consented and confirmed, for the purpose of financing leasing of
equipment, Equipment from the commence date of term, the transferee is entitled
to collect from the transferor the rentals under the leasing agreement, the
rental proceeds is owned by the transferee and is non-refundable in any case


4. Since the two sides agreed to use the down payment (RMB 1,000,000.00),
deposits RMB (3,615,000.00), and management fees (RMB 600,000.00) that should be
paid by the transferor under the lease agreement with contract number of
[MSL09092901], to offset the purchase price that should be paid by transferee to
the transferor or to the account designated in written by the transferor,
namely, the transferee only need to pay the RMB [35,785,000.00] to the
transferor, that fulfilled all payment obligations under this contract, namely,
the transferee has paid off the transfer price.

 
Ex. 10.3 - 1

--------------------------------------------------------------------------------

 

The transferee agreed to pay the remaining purchase price of RMB [35,785,000.00]
to the designated bank account in written by the transferor, within [4] working
days after receiving the following documents and payments provided by the
transferor.


1) The equipment acceptance certificate that duly signed by transferor in
accordance with the form required by transferee.


2) Equipment sales invoices that the transferor issued to the transferee with
the content and the amount in consistent with those in this contract and in
accordance with PRC laws in respect of the transfer of equipment.


3) All documents related to leasing that have been properly signed by the
transferor, including but not limited to, the leasing agreement, this agreement,
the joint liability guarantee letter issued by the Henan Zhongpin Food Share
Co., Ltd. (ie, the guarantor under the leasing agreement), the board resolution
of Henan Zhongpin Food Share Company, Ltd. approving to undertake this joint
liability guarantee and the board resolution of lessee approving the agreement
for lessee sells and leases back the Equipment in sale leaseback method.
 
4) All the relevant supporting documents of the necessary approval and/or
registration procedures of the Equipment have been completed (if applicable).
 
5) Payment notices issued by the transferor to the transferee.


6) Copies of the insurance policy that the transferor purchased for the
Equipment according to the requirement of transferee.


Notwithstanding the above, at any time before all the preceding conditions are
fully met, the control right of transferor has material changes, or the net
value, financial situation, profitability of the transferor deteriorates
significantly, the transferee has no obligation to pay the purchase price and
has the right to terminate this contract under provision 11.


5. For avoidance of doubt, the transferor herein confirmed that if transferee
pays the transfer price to the account designated in written by the transferor,
the transferor was deemed as fulfilling the payment obligations of the equipment
purchase price under this contract.


6. For the purpose of this contract, the transferor makes representations and
warranties herein:
1)
The ownership, disposal right and all other rights and interests that the
transferor has on the Equipment will be transferred to the transferee when the
transferee paid off the purchase price;



2)
The ownership, disposal right and all other rights and interests transferred by
the transferor under this contract are not involved in any claim, pledge,
mortgage, secured interest and any other restrictive rights;

 
3)
The transferor has completed all the examination and approval procedures for the
equipment under this transfer contract, therefore has the right to enter into
and perform this contract;


 
Ex. 10.3 - 2

--------------------------------------------------------------------------------

 

4)
The transferor guarantees that the purchase and transfer of equipment under this
contract is in compliance with all relevant PRC laws, regulations and policies.

 
5)
The transferor guarantees to pay all tax payables for import and transfer of the
equipment under this contract based on the relevant PRC laws and regulations
(such as equipment was purchased through imports by the transferor), and will
bear all liabilities by themselves for failure to fulfill tax obligations.

 
6)
The transferor guarantees that the transferee is the exclusive transferee of the
Equipment under this contract, and the exclusive party under the leasing
agreement of such equipment.



7. The transferor signed the acceptance certificate under the leasing agreement
or was deemed to have accepted the equipments under the leasing agreement,
therefore the equipments shall be deemed to have been completed delivered by the
transferor (as seller) to the transferee (as buyer) in perfect condition. The
risk of equipment loss and damage shall be borne by the transferor under any
circumstances; the transferee will not take the risk of equipment loss and
damage under any circumstances.


8. The transferor shall issue the Transfer Certificate of Equipment Ownership to
the transferee within【5】days after receiving the purchase price of the
equipment, even if the transfer fails to issue the certificate, it will not
affect the ownership of the transferee.


9. The transferor confirmed that they choose equipments and vendors on their
own. If the equipments have some quality defects or infringe intellectual
property rights of third party, or the equipments are inconsistent with the
requirements of purchase contract, or vendors and/or import and export companies
have other nonperformance behaviors, the transferee does not assume any
responsibility, the transferor should directly exercise the right to claim from
vendors, the results and costs of claims should be borne by the transferor
themselves. Regardless of whether the transferor is able to get compensation
through claim, and regardless of whether the claim is in progress, the rental
payment obligations and other obligations of the transferor under the agreement
will not be affected.


10. Transferor undertakes that the transferee will obtain the full ownership of
the equipments according to this contract and the transferee is the sole owner
of the equipments. If the transferor breached the contract and led to failure of
the transferee to obtain the full ownership of the equipments, or the ownership
of the equipments and any other rights of the transferee suffered any
restrictions or damages, the transferee has the right to terminate this contract
and the leasing agreement. Under such circumstances, the transferor shall not
only refund the full purchase price to the transferee, but also compensation for
all losses, costs and expenses suffered by the transferee for that reason,
including but not limited to the full benefits the transferee could obtain by
leasing the equipment to transferor, and transferor should guarantee the
transferee free of any third party claims. If breach of representations and
warranty under this contract by the transferor led to invalidation of this
contract determined by the judiciary, or/and the transferee was imposed some
relevant administrative punishment, the transferor agrees to give full
compensation to the transferee for their damages (including, but not limited to,
the full benefits the transferee could obtain by leasing the equipment to
transferor, as well as fines imposed by the relevant departments on the
transferee, etc.). This provision is effective independently and will not become
invalid because of the invalidation of this contract.

 
Ex. 10.3 - 3

--------------------------------------------------------------------------------

 


11. If the transferor refuses to issue acceptance certificate, or any event of
default occurred prior the commence date of term, or the transferor fails to
provide all payment documents according to the provision 4 of this contract, the
transferee has the right to terminate the lease agreement. If this lease
agreement terminated for this reason, the transferor shall return all sums they
have received, and compensate for all losses and therefore costs suffered by the
transferee, including but not limited to the payments, taxes and other payments
that the transferor paid to the seller, government agencies and/or any third
party according to this financial lease. The transferee has no obligation to
return the rentals.


12. This contract is governed by the PRC laws. Any dispute resulted from or
related to this contract, if the negotiation fails, the two sides agreed to
submit to the Shanghai-based China International Economic and Trade Arbitration
Commission Shanghai Branch and such dispute shall be arbitrated in accordance
with its arbitration rules. The arbitral tribunal shall consist of three
arbitrators, the transferor and the transferee can choose their respective
arbitrator, presiding arbitrator will be appointed in accordance with its
arbitration rules by the Arbitration Commission. Arbitration award is the final
and binding upon both parties, and the costs of arbitration will be borne by the
losing party.


13. This contract enters into force after the day both parties sign and seal.
There are two originals of this contract, each party possess one.
 
(No text in following page)


Transferor: Zhumadian Zhongpin Food Co., Ltd


Signatory: /s/ Li Haobin
Title



Transferee: De Lage Landen (China) Co., Ltd.
 
Signatory: /s/ De Lage Landen (China) Co., Ltd.
Title

 
Ex. 10.3 - 4

--------------------------------------------------------------------------------

 

APPENDIX ONE：
Equipment List


Name of Equipment 
 
Supplier (Manufacturer)
 
Model
 
Transfer Price
   
Device ID
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA20CBY
    515,523.17    
020001
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA16CBY
    258,810.47    
020002
 
Liquid Ammonia Refrigeration Screw Compressor Unit(Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
JKA12.7CBY
    259,211.02    
020003
 
Liquid Ammonia Refrigeration Screw Compressor Unit(Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA20CBY
    174,937.81    
020004
 
Liquid Ammonia Refrigeration Screw Compressor Unit(Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA16CBY
    258,810.47     020005  
Siphon Pot
 
Yantai Moon Co., Ltd.
 
UZ-3.5
    232,157.72    
020006
 
Liquid Reservoir
 
Yantai Moon Co., Ltd.
 
ZA-10
    34,991.31    
020007
 
Low Pressure-Cycled Barrel
 
Yantai Moon Co., Ltd.
 
ZDX-4L
    55,119.62    
020012
 
Ammonia Storage Tank
 
Yantai Moon Co., Ltd.
 
ZA-5
    10,869.77    
020013
 
Horizontal Evaporator
 
Yantai Moon Co., Ltd.
 
WZA-200
    57,234.14    
020014
 
Shielded Ammonia Pump
 
Dalian Hermetic Pump Co., Ltd
 
CAMA2/4
    31,724.42    
020015
 
All-In-One New Blower Set
 
Yantai Moon Co., Ltd.
 
AHDFS120H
    11,632.22    
020016
 
Small Pump (Kay-Chuen), Glycol Circulating Pump
 
Shanghai Kaiquan Pump Limited Liability Company
 
FLG25-160
    5,408.58    
020020
 
Evaporated Condenser
 
Long Hua Luoyang Refrigeration Equipment Co., Ltd.
 
ZFL2000
    810,571.61    
020021
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
CFD-500A
    94,566.68    
020022
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
CFD-400A
    641,088.43    
020023
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFD-400A
    85,478.44    
020024
 

 
 
Ex. 10.3 - 5

--------------------------------------------------------------------------------

 


Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFJ-350A
    610,384.97    
020025
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
GFJ-250A
    109,304.34    
020026
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFD-200A
    44,704.25    
020027
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFL-250-00
    319,316.00    
020028
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFL-200-00
    133,867.07    
020029
 
Air Conditioning System
 
Yantai Moon Co., Ltd.
Yixing City Huaxin Refrigeration Equipment Co., Ltd.
Zhejiang Upwind Industrial Co., Ltd.Henan Puyang Changxing Antiseptic Co.Ltd For
Equipment, South Of Henan Branch
        6,287,815.94    
020030
 
Atlas. Copco Screw Air Compressor
 
Henan Province, Guoxin Electrical Complete Equipment Co., Ltd.
 
GA22P-10
    166,890.05    
020031
 
Fleshing Machine
 
Jining Xinglong Food Machine Manufacturing Co., Ltd.
Hicook
        15,017,074.20    
020032
 
Slaughtering Equipment, Beam Production and Installation Engineering
 
Jining Xinglong Food Machine Manufacturing Co., Ltd.
Suiping County Henan Electric Installation Co., Ltd.
        6,274,333.35    
020033
 
Kitchen Equipments
            71,393.11    
020034
 
Sister Block
     
＄65(Stainless Steel)
    59,249.23    
020035
 
Corss Arm
     
L=520(Stainless Steel)
    22,430.01    
020036
 

 
 
Ex. 10.3 - 6

--------------------------------------------------------------------------------

 
 
Bone Saw
 
Jiaxing Kai Machinery Manufacturing Co., Ltd.
      15,672.00    
020037
 
Oil-Immersed Power Transformers, High and Low Pressure Cabinet
 
Suiping County Henan Electric Installation Co., Ltd.
      843,600.00    
020038
 
Main Cable
 
Suiping County Henan Electric Installation Co., Ltd.
      1,309,337.45    
010001
 
Pump
 
Shanghai East Pump (Group) Co., Ltd.
      86,117.45    
010002
 
The Well
 
Henan Zhicheng Geological Engineering Co., Ltd.
      123,728.05    
010003
 
Industrywasher
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      15,817.50    
020039
 
Industrial Spin-Drier
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      9,666.20    
020040
 
Industrial Drying Machine
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      11,423.80    
020041
 
WP Water Proofing Platform Scale 
 
Mettler - Toledo (Changzhou) Weighing Equipment System Co., Ltd.
      79,579.55    
020042
 
Metal Detector
 
Shanghai Dangdang Electronic Technology Co., Ltd.
      28,119.95    
020043
 
Door Insulation
 
Kaifeng, Central China Refrigeration Equipment Engineering Co., Ltd.
      2,372,625.00    
020044
 
Airshower
 
Zhucheng Xinfeng Machinery Co., Ltd.
      142,357.50    
020045
 
Lifting Platform For Unloading Pig
 
Changge Huanyu Automatic Door Facility
      16,696.30    
020046
 
Ozone Generator
 
Zhengzhou Sankang Sino-Environment Tech
      44,106.91    
020047
 
Iron Gate
 
Henan Xinzheng Kangda Machinery Plant
      8,857.80    
020048
 
Telescopic Door
 
Henan Xinzheng Kangda Machinery Plant
      24,452.05    
020049
 
Cold Storage Door
 
Yixing City Huaxin Refrigeration Equipment Co., Ltd.
      544,824.95    
020050
 
Automatic Binding Machine
 
Shanghai Yiqun
      50,967.55    
020051
 

 
 
Ex. 10.3 - 7

--------------------------------------------------------------------------------

 


Vertical Lift Gate
 
Henan Xinzheng Kangda Machinery Plant
    13,181.25    
020052
 
Stainless Steel Trench Cover
 
Henan Zhongpin Food Share Co., Ltd
    87,875.05    
010004
 
Boiler Water Treatment
 
Xuchang Lanjian Maxtech Technologies Company  
    8,084.45    
010005
 
Compressor
 
Henan, Guoxin Electrical Complete Equipment Co., Ltd.
    118,631.25     020052  
Door Seal and Collision Device
 
Nanjing Tiannuo Cold Storage Door Co., Ltd
    39,807.30     020053  
Stainless Steel Web
 
Shandong Boxing Boda Kitchen Machinery Plant
    33,533.10    
020054
 
Pre-Cooling Tray
 
Shandong Boxing Boda Kitchen Machinery Plant
    36,415.45    
020055
 
Tool Storage Cabinet
 
Shandong Boxing Boda Kitchen Machinery Plant
    17,926.50    
020056
 
Platform Scale
 
Zhengzhou Sethweighing Equipment System Co., Ltd
    36,907.50    
020057
 
Livestock Scales, Track Scales
 
Mettler - Toledo (Changzhou) Weighing Equipment System Co., Ltd.
    75,133.05    
020058
 
Sewage Treatment Equipment
 
Beijing Sida Chuangjie Environment Engineering Company Limited
    667,850.05    
020059
 
Boilers
 
Zhengzhou Boiler Factory 
    281,199.95    
020060
 
Production And Installation of Furnaces, And Chimneys, Hoods
 
Zhengzhou Boiler（Group）Co., Ltd
    48,578.25    
020061
 
Control Valve
        7,223.96    
020062
 
Anti-Theft Window
        16,451.28    
020064
 
Office Equipment
        34,814.10    
030001
 
Bed
        37,549.73    
030003
 
Tin
 
Changyuan Slaughtering Equipment Operation Department
    74,110.86    
020064
 
Freeze Frame
        20,893.90    
020065
 

 
 
Ex. 10.3 - 8

--------------------------------------------------------------------------------

 
 
Hand Truck
            24,867.00    
020066
 
Spare Wagon For Hot Fresh Food
            20,001.04     020067  
Pre-Cooled Wheel Barrow
            26,787.02    
020068
 
Plastic Tray
 
Xuzhou Tote Box Modeling Factory
        181,390.09    
020069
 
Tote Box
 
Xuzhou Tote Box Modeling Factory
        295,452.69    
020070
 
Pulley
            15,592.77    
020071
 
Console
            52,413.02    
020073
 
Tote Box
            29,051.67    
020076
 
Stripper
            47,170.81    
020077
 
Tote Box
            40,841.87    
020078
 
Sprinkler
 
Henan Benma Company 
        28,194.12    
040002
 
Air Conditioning
 
Zhuhai Gree Electric Appliances or Guangdong Galanz Group Co Ltd
        34,594.04    
030005
 
Computer
            65,957.67    
030009
 
Computer Equipment
            98,670.80    
030010
 
Total
            41,000,000.00        

 
 
Ex. 10.3 - 9

--------------------------------------------------------------------------------

 